11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jimmy Doyle Allison, Jr.
Appellant
Vs.                   No.
11-02-00091-CV B Appeal from Brown County
Jennifer Lea Allison
Appellee
 
Appellant
filed a notice of appeal but failed to pay the required filing fee.  On May 23, 2002, this court ordered
appellant to pay the $125 filing fee on or before June 21, 2002, and informed
appellant that failure to do so could result in the dismissal of the
appeal.  Appellant has not responded to
the order.
The appeal
is dismissed.  TEX.R.APP.P. 42.3(c).
 
PER
CURIAM
 
November 14, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.